DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received by the office on 14 July 2020. Claims 1-16 are pending. Claims 7-16 are withdrawn as nonelected.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-16 directed to inventions non-elected without traverse.  Accordingly, claims 7-16 have been cancelled.
EXAMINER'S AMENDMENT
Claims 7-16 are CANCELLED
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest available prior art, U.S. Patent Application Publication 2010/0109203 to Chen Yanfeng et al. (‘203 hereafter), made of record in applicant disclosure, is regarded as being the prior art closest to the subject-matter of claims 1 -6 and discloses a flexible imprint mold for patterning ultra-fine nano-structures on a planar or curved substrate wherein the imprint mold comprises a double-layer structure including a rigid patterning feature layer and an elastic polymer support layer (claim 1, and Fig. 1 and 3). It mentions the problem of improving the replication of a mold (stamp) pattern on a surface of a curved substrate (see §5 and §6). The double layer structure . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743